Exhibit 10.1
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT is made and effective as of the date indicated below
by and between DATATRAK INTERNATIONAL, INC., an Ohio corporation with its
principal place of business at 6150 Parkland Boulevard, Suite 100, Mayfield
Heights, Ohio 44124 (“Company”) and G. MATTHEW DELANEY (“Employee”).
WITNESSETH:
     WHEREAS, in February 2007, Employee became employed by the Company in the
position of Vice President of Global Marketing and Sales;
     WHEREAS, in May 2008, the Company’s Board of Directors appointed Employee
as the Company’s Interim President;
     WHEREAS, the Company desires to retain Employee as its Vice President of
Global Marketing and Sales, and further to employ him in the position of Interim
President, and Employee desires to be so retained and employed; and
     WHEREAS, the Employee and the Company desire to enter into an agreement
expressly indicating the terms and conditions of their relationship.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein, the Company and the Employee agree as follows:
     1. DUTIES. The Company employs Employee in the position of Vice President
of Global Marketing and Sales, and further adds to Employee’s duties, on an
interim basis of indefinite and undetermined duration, the responsibilities of
the position of Interim President. Employee shall perform his duties under the
direction of the Company’s Chief Executive Officer or other designee of the
Company. In connection with his service to the Company in the position of
Interim President, Employee agrees to accept election to and serve as an officer
of the Company. Employee acknowledges and agrees that if, for whatsoever cause
or reason, he is removed from the position of Interim President or not appointed
to the position of President, then Employee shall no longer be designated as an
officer of the Company. During the Term of this Agreement, as those terms are
defined herein, Employee shall at all times, faithfully, industriously and to
the best of his abilities, perform all duties that reasonably may be required of
him by virtue of his position. Employee acknowledges and agrees that his duties
as Interim President and as Vice President of Global Marketing and Sales will
require him to spend a reasonable amount of his professional time each month in
both the Company’s Cleveland, Ohio office and its Bryan, Texas office. Employee
shall devote his full business time and efforts to the affairs of the Company.
     2. SALARY. The Company will pay Employee a base salary of One Hundred Fifty
Thousand ($150,000) per year in accordance with the Company’s payroll practices,
or in such other periodic method to which both parties agree, minus appropriate
withholdings and deductions. The Company will review Employee’s compensation

 



--------------------------------------------------------------------------------



 



hereunder on an annual basis, and may adjust the above-indicated level, in its
sole discretion, based on Employee’s performance of his duties hereunder and/or
the performance of the Company; provided, however, that the Company shall not
reduce the Employee’s salary to be paid in any succeeding year to an amount less
than the Employee’s base salary as established herein or as increased over time
without Employee’s written agreement. Both parties agree that the above
reference to an “annual base salary” or to other benefits of employment,
including but not limited to bonuses, does not in any way guarantee and/or add
to the express length of employment of Employee, other than as set forth herein.
     3. BONUS PLANS. The Company may pay Employee additional compensation in the
form of a discretionary bonus and/or pursuant to an established bonus plan(s)
that the Company may have in effect from time to time for similarly situated
employees. The Company reserves the right to modify or cancel any bonus plan(s)
that it may have in effect at any given time. The Company will be obligated to
pay all amounts earned and due to Employee prior to the modification or
cancellation of any established bonus plans. The bonus may be paid in cash, in
equity securities of the Company, in stock options, or in any combination
thereof at the Company’s discretion.
     4. STOCK OPTION PLAN/GRANTS. In connection with Employee’s appointment as
Interim President, the Company has granted Employee 35,000 restricted common
shares, which shall be governed by the terms and conditions of the Restricted
Stock Agreement between Employee and the Company dated May 19, 2008.
Additionally, during the Term of this Agreement, Employee shall be eligible to
participate in any stock option plans that the Company may make available from
time to time for similarly situated employees. The granting of stock options
will be pursuant to the terms and conditions of a separate Stock Option
Agreement.
     5. BENEFITS. During the Term of this Agreement, Employee shall be entitled
to participate in any employment benefit plans which are maintained or
established by the Company for its similarly situated employees, including
enrollment in medical, dental, and life insurance policies or plans, as well as
a 401K plan, and all paid holidays afforded to other similarly situated
employees.
     6. VACATIONS. During the Term of this Agreement, Employee shall be entitled
to annual paid vacation time equal to fifteen (15) days, to be taken at a time
or times acceptable to the Company and otherwise consistent with the terms and
conditions of this Agreement and the Company’s vacation pay policy.
     7. RELOCATION EXPENSES. During the Term of this Agreement, if Employee is
required by the Company to relocate his permanent residence to a location
outside of Austin, Texas, then the Company will reimburse Employee for all
reasonable relocation expenses, including the expense of moving Employee’s
possessions and reasonable expenses incurred in travel to the new location for
the purpose of locating housing. The Company will further reimburse Employee for
all reasonable temporary

 



--------------------------------------------------------------------------------



 



housing expenses at the new location for the first 90 days after the date
requested by the Company for the Employee’s relocation.
     7.1 REAL ESTATE BROKER’S COMMISSIONS. The Company will reimburse Employee
for reasonable licensed real estate broker’s commission (Broker’s Fee) incurred
by Employee in the sale of the Employee’s permanent residence if Employee is
required by the Company to relocate his permanent residence to a location
outside of Austin, Texas. The Employee will provide the Company with appropriate
documentation to support the Broker’s Fee incurred by Employee.
     8. TERM AND TERMINATION OF AGREEMENT. This Agreement shall commence on the
effective time indicated below and shall continue for a period of one (1) year
(the “Initial Term”), unless sooner terminated as provided in paragraphs 8.1,
8.2, 8.3, 8.5, 8.6, 8.7 or 8.8 of this Agreement. This Agreement will renew
automatically for successive one (1) year periods (the “Renewal Period,” and
collectively with the Initial Term, the “Term”) unless previously terminated or
either party gives notice of non-renewal at least 90 days prior to the
commencement of such Renewal Period. The parties acknowledge and agree that
nothing in this Agreement shall be construed as any guarantee of the express
time period during which Employee shall serve as the Company’s Interim
President, nor does it any way guarantee Employee’s appointment as the Company’s
President.
     8.1 TERMINATION FOR DEATH. This Agreement shall terminate automatically
upon the Employee’s death. With the exception of any benefits under the
Company’s employee benefit plans, and any stock options that have vested under
the Company’s Stock Option Plan(s) which may inure to the benefit of Employee’s
beneficiaries, upon Employee’s death, the Company shall have no further
obligations under the terms and conditions of this Agreement. If Employee’s
employment is terminated pursuant to this section during the Term of this
Agreement, employee shall be entitled to his salary through the date of such
termination, payment for any pro-rata bonus earned and due at the time of
termination pursuant to any (if any) bonus plan(s) the Company may have in
effect at the time of termination, and to any other employee benefits maintained
or established by the Company for its similarly situated employees.
     8.2 TERMINATION FOR DISABILITY. The Company and the Employee acknowledge
and agree that the essential functions of the Employee’s position are unique and
critical to the Company and that a disability condition which causes the
Employee to be unable to perform the essential functions of his position with or
without reasonable accommodations for a period in excess of one hundred twenty
(120) calendar days will constitute an undue hardship on the Company. If the
Company determines in good faith upon medical certification and in consultation
with Employee and, if necessary or appropriate, with Employee’s physician(s),
that the Employee is disabled and unable to perform the essential function of
his position with or without reasonable accommodations, it may give Employee
written notice of its intention to terminate Employee’s employment. If
Employee’s employment is terminated pursuant to this section during the Term of
this Agreement, employee shall be entitled to his salary

 



--------------------------------------------------------------------------------



 



through the date of such termination, payment for any pro-rata bonus earned and
due at the time of termination pursuant to any (if any) bonus plans the Company
may have in effect at the time of termination, and to any other employee
benefits maintained or established by the Company for its similarly situated
employees.
     8.3 TERMINATION BY COMPANY FOR CAUSE. During the Term of this Agreement,
the Company may terminate Employee’s employment for cause by written
notification citing the specific reasons for termination. For purposes of this
Agreement, “Cause” means:
     (1) Employee’s conviction of a felony involving moral turpitude or a felony
in connection with his employment;
     (2) Employee’s theft, fraud, embezzlement, material willful destruction of
property or material disruption of the operations of the Company;
     (3) Employee’s use or possession of illegal drugs and/or unauthorized use
or possession of alcohol on Company premises or reporting to work under the
influence of same; or
     (4) Employee’s engaging in conduct, in or out of the workplace, which in
the Company’s reasonable determination has an adverse effect on the reputation
or business of the Company;
Under any such termination for Cause, all rights, benefits, obligation and
duties of the parties hereunder shall immediately cease, except any compensation
due and owing through the date of termination and/or fringe benefits which have
vested on Employee’s behalf prior to such termination, if any, and except for
the covenants of Employee set forth in Section 9 of this Agreement.
     8.4 SUSPENSION. In the event Employee engages in conduct subjecting
Employee to potential civil or criminal liability which could have an adverse
effect upon the Company’s reputation or business or is related to Employee’s
duties and responsibilities, the Company reserves the right to immediately
suspend Employee with pay, pending investigation and/or the outcome of the
matter.
     8.5 TERMINATION BY EMPLOYEE WITHOUT GOOD REASON/NON-RENEWAL BY EMPLOYEE.
During the Term of this Agreement, Employee may terminate his employment and
this Agreement at any time for any or no reason upon at least 30 days written
notice by the Employee directly to the Company’s Chief Executive Officer. Prior
to and/or during any Renewal Period, Employee may also terminate this Agreement
by giving a notice of non-renewal at least 90 days prior to the commencement of
the next Renewal Period. Employee acknowledges and agrees that a voluntary
resignation, termination or retirement by Employee during the Term of this
Agreement as described in this Section 8.5, and/or a notice of non-renewal by
Employee prior to and/or during any Renewal Period as described in this
Section 8.5, shall result in the termination

 



--------------------------------------------------------------------------------



 



of this Agreement and all rights and obligations under this Agreement shall
immediately cease, except any fringe benefits or stock options which have vested
on Employee’s behalf prior to such termination.
     8.6 TERMINATION BY EMPLOYEE FOR GOOD REASON. Employee may terminate his
employment at any time during the Term of this Agreement for “Good Reason.”
“Good Reason” shall mean any material reduction by the Company of Employee’s
duties, responsibilities or base salary, as such were in effect immediately
prior to his appointment as Interim President; provided, however, that the
removal of Employee from the position of Interim President, for whatsoever cause
or reason, or the Company’s failure to appoint Employee to the position of
President, for whatsoever cause or reason, shall in no way constitute “Good
Reason” under this Agreement. Prior to any Termination by Employee for Good
Reason pursuant to this Section 8.6, Employee shall provide the Chief Executive
Officer with sixty (60) calendar days’ written notice of the acts and/or
omissions of the Company which Employee asserts constitute “Good Reason,” and
if, at the conclusion of that sixty (60) calendar day period, the Company has
not undertaken reasonable efforts to cure or correct the alleged acts and/or
omissions, then Employee may terminate his employment pursuant to this
Section 8.6. In the event of such termination by Employee for Good Reason,
Employee shall be entitled to receive (i) his salary through the date of such
termination and for a period of one (1) year after such termination, and
(ii) outplacement services from an agency to be selected by the Company in an
amount not to exceed Ten Thousand ($10,000) Dollars.
     8.7 TERMINATION OTHER THAN FOR CAUSE, DEATH, OR DISABILITY; TERMINATION BY
NON-RENEWAL. During the Term of this Agreement, the Company may terminate
Employee for other than Cause, Death, or Disability at any time during the Term
of this Agreement, upon not less than thirty (30) days notice; provided,
however, that the removal of Employee from the position of Interim President,
for whatsoever cause or reason, or the Company’s failure to appoint Employee to
the position of President, for whatsoever cause or reason, shall in no way
constitute “Termination Other Than for Cause, Death, or Disability; Termination
by Non-Renewal” under this Agreement. Prior to and/or during any Renewal Period,
the Company may also terminate this Agreement by giving a notice of non-renewal
at least 90 days prior to the commencement of the next Renewal Period. In the
event the Company exercises its right to terminate the Employee other than for
Cause, Death, or Disability at any time during the Term of this Agreement as
described in this Section 8.7, and/or gives a notice of non-renewal prior to
and/or during any Renewal Period as described in this Section 8.7, Employee
shall at the time of such termination be entitled to receive (i) his salary
through the date of such termination and for a period of one (1) year after such
termination, and (ii) outplacement services from an agency to be selected by the
Company in an amount not to exceed Ten Thousand ($10,000) Dollars.
     8.8 CHANGE OF CONTROL. If a Change of Control (as defined in this
paragraph) shall occur during the Term of this Agreement, and Employee’s
employment is (a) not continued by the purchaser or successor or (b) there is a
material change in Employee’s role, duties or responsibility following a Change
of Control and Employee

 



--------------------------------------------------------------------------------



 



voluntarily terminates his employment and this Agreement therefor, Employee
shall be entitled to receive (i) his salary through the date of such
non-continuation and for a period of one (1) year after such non-continuation,
and (ii) outplacement services from an agency to be selected by the Company in
an amount not to exceed Ten Thousand ($10,000) Dollars; provided, however, that
the removal of Employee from the position of Interim President, for whatsoever
cause or reason, following a Change of Control, or the Company’s failure or the
failure of any purchaser or successor of the Company to appoint Employee to the
position of President, for whatsoever cause or reason, following a Change of
Control, shall in no way entitle Employee to any of the payments or benefits
described in this Section 8.8. For purposes hereof, the term “Change of Control”
shall mean (A) the sale of all or substantially all of the assets of the
Company, (B) the sale of a majority of the outstanding shares of capital stock
of the Company entitled to vote in a single transaction or series of related
transactions (except with respect to a public offering of the Company’s shares
of capital stock), (C) the consummation of a merger, consolidation or similar
transaction involving the Company in which the holders of the Company’s capital
stock immediately prior to the transaction do not retain at least a majority of
the voting power of the Company surviving the merger or its parent Company, or
(D) the complete liquidation or dissolution of the Company;
     8.9 BINDING ARBITRATION. In the event, upon termination of Employee’s
employment, a disagreement exists between Employee and the Company as to which
section of this Section 8 governs such termination (i.e., if the party
terminating Employee’s employment (the “Terminating Party”) claims that “Cause,”
“Good Reason” or “Disability” exists and the other party (the “Disputing Party”)
disputes such claim), the issue of which section should govern such termination
shall be submitted by the parties to binding arbitration in accordance with the
provisions of this Section 8.9. Within thirty (30) days after termination of
Employee’s employment the Disputing Party may challenge the claimed basis for
termination by giving written notice (the “Dispute Notice”) of such challenge to
the Terminating Party. Within thirty (30) days after delivery of such Dispute
Notice, the parties shall appoint an independent arbitrator experienced in
employment matters who shall determine which section of this Section 8 applies
to the termination. In the event the parties cannot agree on an arbitrator
within thirty (30) days after delivery of the Dispute Notice, then each party
shall appoint one arbitrator, and the two arbitrators shall appoint a third
arbitrator. In either case, the determination of the arbitrator or the majority
of the arbitrators, as the case may be, shall be final and binding upon both
Employee and the Company. The authority of the arbitrators hereunder shall be
limited to determining which section of this Section 8 governs, and the
arbitrators shall not have authority to reinstate Employee, to alter the amount
of the payment due to Employee under the applicable section of this Section 8,
or to award Employee or the Company any other amounts by way of damages or
otherwise. Any arbitration hereunder shall be conducted in Cleveland, Ohio in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association. In the event the Disputing party fails to
give the Dispute Notice within the thirty (30) day period provided above, all
rights of the Disputing Party to challenge the claimed basis for termination
shall expire.

 



--------------------------------------------------------------------------------



 



     9. RESTRICTIVE COVENANTS OF EMPLOYEE. Employee acknowledges that the
services rendered to the Company are special, unique, and of extraordinary
character; that the market for the Company’s services and products is worldwide;
and that through the Internet, World Wide Web, and/or other media of electronic
commerce, the Company regularly transacts business on a worldwide basis. In
light of those factors, Employee acknowledges that the following covenants are
reasonable and necessary for the protection of the Company’s reasonable business
interests.
     9.1 NON-COMPETITION. During the period of Employee’s employment by the
Company and, in the case of the termination of Employee’s employment under
Sections 8.2, 8.6, 8.7, or 8.8 hereof, for a period of one (1) year thereafter,
or (ii) in the case of the termination of Employee’s employment under any
provision of Section 8 hereof other than Sections 8.2, 8.6, 8.7, or 8.8 for a
period of eighteen (18) months (the “Non-competition Period”), Employee shall
not, directly or indirectly, whether as an individual on his own account, or as
a partner, joint venturer, director, officer, employee, consultant, creditor
and/or agent or otherwise, in any place in which the Company now or hereafter
conducts business:
     (a) Enter into or engage in any business which provides software and
related web hosting, educational and training services, and/or other
Applications Services Provider (“ASP”) services, to customers in the
pharmaceutical, biotech, and/or medical device industries to assist in the
electronic capture of clinical trial patient data from clinical trial sites;
     (b) Solicit customers, business, patronage or orders from, or perform other
services for, any person, firm, association, corporation or other entity,
engaged in any business, including without limitation, an Applications Services
Provider, which directly or indirectly competes with the business of the Company
or parent or subsidiary of, or entity controlling, controlled by or under common
control with the Company (“Company Affiliate”); or
     (c) Promote or assist, financially or otherwise, any person, firm,
association, corporation or other entity, engaged in any business, including
without limitation, an Applications Services Provider, which competes with the
current or future business of the Company or any Company Affiliate; provided,
however, that the foregoing covenant shall not be deemed to have been violated
solely by (i) the ownership of equity securities of an entity which competes
with a future business of the Company or any Company Affiliate, to the extent
that such securities are acquired prior to the date that the Company or Company
Affiliate commences such future business; or (ii) the ownership for investment
purposes of less than five percent (5%) of the equity securities of any entity
which has equity securities listed on a national securities exchange or publicly
traded in the over-the-counter market.
     9.2 CONFIDENTIALITY AND WORK PRODUCT. Employee acknowledges that during his
employment with the Company he has had and will have access to confidential
information, knowledge, and data regarding the business of the Company

 



--------------------------------------------------------------------------------



 



and Company Affiliates, whether received, acquired or developed by him or
otherwise, including, without limitation, trade secrets, design information,
software programs, research methods and techniques, scientific data and
formulae, pricing data, customer information and all other information or data
relevant to the business of the Company (collectively, except any of the
foregoing which is at the time generally known to the public and which did not
become generally known through the breach of any agreement restricting its
disclosure, “Proprietary Information”). Employee further acknowledges that in
the course of his employment he may be producing designs, analyses,
recommendations, reports, complications, software, studies and other worth
product, acquiring information on behalf of the Company and any conceive of
ideas, innovations, processes and improvements relating to the business of the
Company (collectively, “Work Product”). As to the ownership, disclosure and use
of Proprietary Information and Work Product, Employee agrees that, from and
after the date hereof:
     (a) he will promptly disclose in writing to the Company all Work Product;
     (b) all Proprietary Information, all Work Product and all rights therein
are and shall be the sole and exclusive property of the Company and all rights
or interest of Employee therein are hereby assigned by Employee to the Company,
and Employee will cooperate with and assist the Company from time to time, in
any manner reasonably requested by the Company, in obtaining title or ownership
therein or evidence thereof;
     (c) Employee shall not divulge, disclose or communicate to any third party
in any manner, directly or indirectly, Proprietary Information or Work Product;
     (d) Employee will not use for his own benefit or purposes or for the
benefit or purposes of any third party or permit or assist, by acquiescence or
otherwise, any third party to use in any manner, directly or indirectly,
Proprietary Information or Work Product; and
     (e) upon the termination of his employment, Employee will promptly deliver
to the Company all Proprietary Information and Work Product, including, without
limitation, any reproductions, copies, abstracts, summaries or other documents
or records of Proprietary Information or Work Product.
     9.3 NO INTERFERENCE. During the Non-competition Period, Employee agrees
that he shall not:
     (a) interfere with the contractual relationship of the Company, any Company
Affiliate, customers, suppliers, employees or other which relate to the business
of the Company or any Company Affiliate; or
     (b) induce any employee or representative of the Company or any Company
Affiliate not to continue as an employee or representative of the Company or any
Company Affiliate;

 



--------------------------------------------------------------------------------



 



     (c) make remarks or take any other action which disparages or diminishes
the reputation of the Company or any Company Affiliate; and
     (d) without limiting the generality of the foregoing, without the prior
written consent of the Chief Executive Officer, directly or indirectly employ,
whether as an employee, officer, director, agent, consultant or independent
contractor, any person who was an employee, representative, officer or director
of the Company or any Company Affiliate at any time during the six-month period
prior to the date of such proposed employment; provided, however, that the
covenants contained in this clause (d) shall not apply with respect to such
person terminated by action of the Company or any Company Affiliate.
     9.4 INJUNCTIVE RELIEF. Both parties hereto recognize that the services to
be rendered by Employee to the Company are special, unique and of extraordinary
character; that the market for the Company’s services and products is worldwide;
that through the Internet, World Wide Web, and/or other media of electronic
commerce, the Company regularly transacts business worldwide; and that if
Employee hereafter fails to comply with the restrictions and obligations imposed
upon him hereunder, the Company may not have an adequate remedy at law.
Accordingly, the Company, in addition to any other rights which it may have,
shall be entitled to seek injunctive relief to enforce such restrictions and
obligations without the necessity of posting any bond.
     10. REPRESENTATIONS OF EMPLOYEE. Employee represents and warrants to the
Company that he has the capacity to enter into this Agreement that he is not a
party to any agreement, arrangement or other understanding with any person or
entity which might affect, restrain or conflict with the provisions of this
Agreement and/or the services to be provided to the Company by Employee under
this Agreement.
     11. REFORMATION OF AGREEMENT; SEVERABILITY. In the event that any provision
or term of this Agreement is found to be void or unenforceable to any extent for
any reason, it is the agreed-upon intent of the parties hereto that all
remaining provisions or terms of the Agreement shall remain in full force and
effect to the maximum extent permitted and that the Agreement shall be
enforceable as if such void or unenforceable provision or term had never been a
part hereof.
     12. ASSIGNMENT. This Agreement shall inure to the benefit of, and shall be
binding upon, the Company, its successors and assigns. Employee shall not assign
this Agreement without the prior written consent of the Company.
     13. NOTICE. Any notice required to be given under the terms of this
Agreement shall be in writing, and mailed to the recipient’s last known address
or delivered in person. If sent by registered or certified mail, such notice
shall be effective when mailed; otherwise, it shall be effective upon delivery.
     14. ENTIRE AGREEMENT; AMENDMENTS: WAIVERS. This Agreement contains the
entire agreement between the parties hereto with respect to the subject matter

 



--------------------------------------------------------------------------------



 



hereof and replaces or supersedes any previous agreement on such subject matter.
It may not be changed orally, but only by agreement, in writing, signed by each
of the parties hereto. The terms or covenants of this Agreement may be waived
only by a written instrument specifically referring to this Agreement, executed
by the party waiving compliance. The failure of the Company at any time, or from
time to time, to require performance of any of Employee’s obligations under this
Agreement shall in no manner affect the Company’s right to enforce any
provisions of this Agreement at a subsequent time; and the waiver by the Company
of any right arising out of any breach shall not be construed as a waiver of any
right arising out of any subsequent breach.
     15. HEADINGS. The headings in this Agreement are intended solely for
convenience of reference and shall be given no effect in the construction or
interpretation of this Agreement.
     16. COUNTERPARTS. This Agreement may be executed in multiple counterparts
each of which shall be deemed an original but all of which together shall
constitute one and the same document.
     17. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio without giving effect to the
conflict of law provisions thereof.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of May 15, 2008.

                       /s/ G. Matthew Delaney                   G. Matthew
Delaney (Employee)    
 
                DATATRAK International, Inc.    
 
           
 
  By:   /s/ Dr. Jeffrey A. Green
 
   
 
           
 
  Its:   Chief Executive Officer    
 
     
 
   

 